DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “plurality of relay units
The “extension unit that spreads the cloth”, as recited in Claim 1;
The “up-down moving machine that moves the input chuck up and down”, as recited in Claim 1;
The “circling member with a tip portion to which the relay chuck is attached” wherein the circling member is made “to circle” which also causes the relay chuck “to circle” between forward and backward positions, as recited in Claim 3; and
The “transversely moving machine that moves the extension chucks in a pair transversely behind the relay units", as recited in Claims 4 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maejima, US 10,246,814.  
Maejima discloses a cloth spreading device (10, Figs. 1-10, C4, L27 – C9, L10) comprising: 
a plurality of input units (11, Figs. 1-2, 7) for inputting of a cloth (W) by a worker (C8, L66 – C9, L2); 
a plurality of relay units (20) provided corresponding to each of the input units (C5, L25-32); and 
an extension unit (37, 38, 45) that spreads the cloth (C7, L15-33), wherein 
each of the input units comprises: 
an input chuck (12) that grips the cloth (C4, L27-C5, L7) ; and 
an up-down moving machine (13) that moves the input chuck up and down, 
each of the relay units receives the cloth from the input chuck having moved up to a transfer position and transfers the received cloth to the extension unit (C5, L25 – C6, L3), and 
the input chuck having transferred the cloth to the relay unit moves down to an input position (Figs. 9A-9B).
With regard to claim 2, Maejima discloses a relay chuck (33) and driver (34, Figs. 5-6, C6, L4-44).

With regard to Claims 4-5, Maejima discloses a pair of extension chucks (37, 38) that moves to positions behind the relay units (Figs. 4, 6) and a transversely moving machine (Fig. 7, C6, L45-58).
8.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP  2009-249761 (“JP ‘761”; cited by Applicant).  
JP ‘761 discloses a cloth spreading device (10, Figs. 1-6, [0001]-[0064]) comprising: 
a plurality of input units (1A – 1D, Figs. 1-2) for inputting of a cloth (S) by a worker ([0002]-[0018], [0025]); 
a plurality of relay units (21A, 21B, 21C) provided corresponding to each of the input units ([0021]-[0051]); and 
an extension unit (3) that spreads the cloth ([0004]), wherein 
each of the input units comprises: 
an input chuck (11) that grips the cloth (Fig. 1); and 
an up-down moving machine (12) that moves the input chuck up and down, 
each of the relay units receives the cloth from the input chuck having moved up to a transfer position and transfers the received cloth to the extension unit ([0053]-[0054]), and 
the input chuck having transferred the cloth to the relay unit moves down to an input position ([0054]-[0055]).
With regard to claim 2, JP ‘761 discloses a relay chuck (21A-21C) and driver (22A-22C).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maejima, as applied to Claims 1/2 above, in view of EP 1,820,894 (“EP ‘894”; cited by Applicant).  While Maejima discloses a plurality of relay chucks, Maejima fails to teach a circling member for these relay chucks.  EP ‘894 discloses a cloth spreading device (10, Figs. 1-11, [0022]-[0036]) that includes a plurality of input units (1) each having input chucks . 
 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The following references are co-owned by Applicant and teach different embodiments of a cloth spreading device:   
US 10,815,612;
US 10,975,517;
US 2020/0002865; and
US 2020/0173097. 
 However, while these references each disclose one or more of input chucks and extension/spreading chucks, none of these references disclose a plurality of circling/swinging relay chucks to facilitate the transfer of a cloth between the input 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652